DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed October 16, 2020, with respect to claim 27 have been fully considered and are persuasive.  The objection of claim 27 has been withdrawn. 
Applicant’s additional arguments, filed October 16, 2020, have been fully considered but are moot based on a new grounds of rejection, discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 13, 15-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 2012/0002050, already of record, referred to herein as “Taniguchi”) in view of Ma et al. (US 2017/0212408, already of record, referred to herein as “Ma”) and Govindarao et al. (US 2019/0052800, referred to herein as “Govindarao”).

Regarding claim 1, Taniguchi discloses: A vehicle (Taniguchi: Fig. 2) comprising: 
a plurality of cameras configured to obtain images around the vehicle (Taniguchi: Fig. 2, paragraph [0054], disclosing a plurality of cameras that obtain images of an area surrounding the vehicle);
a display configured to display an output image from one or more of the cameras based on the images around the vehicle (Taniguchi: Fig. 1; paragraphs [0051] and [0053], disclosing a display associated with a navigation apparatus that displays the images of the vehicle surroundings);
an input device configured to receive a user's command (Taniguchi: paragraph [0052], disclosing a touch panel that receives user input);
a memory storing an algorithm (Taniguchi: paragraphs [0068] and [0069], disclosing a memory associated with the image processing apparatus; paragraph [0197], disclosing implementation via software and processor); and
a processor coupled to the memory (Taniguchi: Fig. 1, disclosing a controller) and configured to execute the algorithm to determine a display mode of the output image to be displayed based on the user’s command (Taniguchi: paragraph [0107], disclosing operation modes set based on a user operation including an to determine a reference area in the images or portions of the images around the vehicle based on the display mode (Taniguchi: Figs. 8-11, disclosing predetermined areas associated with each display mode), and to change an exposure value of the one or more cameras based on brightness information of the determined reference area corresponding to the display mode... (Taniguchi: paragraphs [0017], [0119], [0122] and [0147], disclosing that when light exposure is not sufficient an illumination of a divided region of the area surrounding the vehicle can be altered to change a brightness associated with the image displayed).
Taniguchi does not explicitly disclose changing an exposure value so that the determined reference area determines the exposure value of the one or more cameras used to display the output image, wherein the reference area is different than the output image to be displayed.
However, Ma discloses changing an exposure value so that the determined reference area determines the exposure value of the one or more cameras used to display the output image (Ma: Fig. 1; paragraphs [0041] and [0042], disclosing adjustment of exposure time and gain so as to meet requirements of image brightness).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the exposure determination of Ma in the vehicle of Taniguchi.
One would have been motivated to modify Taniguchi in this manner in order to achieve an optimal adjustment of depth of field, shutter, and gain parameters ensuring an optimal brightness (Ma: paragraph [0042]).
Taniguchi and May do not explicitly disclose: wherein the reference area is different than the output image to be displayed.
wherein the reference area is different than the output image to be displayed (Govindarao: paragraph [0040], disclosing various reference areas—including spot metering—for determining the exposure value).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the reference area of Govandarao in the exposure determination of Taniguchi and May.
One would have been motivated to modify Taniguchi and Ma in this manner in order to better determine exposure associated with multiple cameras (Govandarao: paragraph [0035]).

Regarding claim 4, Taniguchi, Ma, and Govandarao disclose: The vehicle according to claim 1, wherein the processor is configured to execute the algorithm to determine at least one image among the images around the vehicle obtained by the plurality of cameras as the determined reference area to change an exposure value of the plurality of cameras (Taniguchi: Fig. 14, paragraphs [0143] and [0144], disclosing designation of a particular region in which to change the illumination; Fig. 20, disclosing setting of brightness values associated with the divided region fora particular image—e.g., a behind image or side images).

Regarding claim 5, Taniguchi, Ma, and Govandarao disclose: The vehicle according to claim 4, wherein the processor is configured to execute the algorithm to apply the exposure value of a reference camera that has obtained the determined reference area among the plurality of cameras to another camera (Taniguchi: paragraph [0119], disclosing that the determination of whether to apply illumination is based on an average brightness of an acquired image; paragraphs [0153] and [0154], disclosing setting of illumination for each type of vehicle surrounding image—e.g., based on determining whether to apply illumination).

claim 6, Taniguchi, Ma, and Govandarao disclose: The vehicle according to claim 1, wherein the processor is configured to execute the algorithm to change the exposure value of the camera based on the brightness information of an area of interest determined by the user's command (Taniguchi: Fig. 19, disclosing adjusting illumination based on acquiring a light-amount according to an image type; paragraph [0112], disclosing that the image is determined by the user when selecting a particular mode).

Regarding claim 7, Taniguchi, Ma, and Govandarao disclose: The vehicle according to claim 1, wherein the processor is configured to execute the algorithm to generate a plurality of output images based on the images around the vehicle (Taniguchi: Fig. 11, disclosing display of multiple images of the views surrounding the vehicle), to determine a reference output image among the plurality of output images based on a predetermined priority (Taniguchi: paragraph [0153], disclosing a type—e.g., reference—of a vehicle surrounding image), and to change the exposure value of the camera based on the brightness information of the determined reference area corresponding to the reference output image (Taniguchi: paragraph [0154], disclosing illumination parameters being set based on the type— e.g., a reference—of vehicle surrounding image).

Regarding claim 8, Taniguchi, Ma, and Govandarao disclose: The vehicle according to claim 1 further comprising a sensor configured to obtain state information of the vehicle, wherein the processor is configured to execute the algorithm to determine the display mode of the output image based on the user's command and the state information of the vehicle (Taniguchi: paragraph [0107], disclosing switching of operational modes in accordance with a user operation and a running state of the vehicle; Fig. 1, element 99, disclosing a speed sensor; paragraph [0111], disclosing that a display mode maybe changed when a vehicle running speed is above a threshold).

claim 13, Taniguchi, Ma, and Govandarao disclose: A method for controlling a vehicle (Taniguchi:
Fig. 2), the method comprising:
obtaining images around the vehicle using a plurality of cameras (Taniguchi: Fig. 2, paragraph [0054], disclosing a plurality of cameras that obtain images of an area surrounding the vehicle);
receiving a user command (Taniguchi: paragraph [0052], disclosing a touch panel that receives user input);
determining a display mode of an image to be displayed based on the user command, the image to be displayed being obtained by one or more of the cameras (Taniguchi: paragraph [0107], disclosing operation modes set based on a user operation including an image display mode; paragraph [0112], disclosing several modes of image display including an entire view, a behind view, and a side view);
determining an area of interest in the obtained images around the vehicle based on the user command, the area of interest being different than the image to be displayed (Taniguchi: Figs. 8-11, disclosing predetermined areas associated with each display mode; paragraph [0112], disclosing change of display modes based on user command); and
changing an exposure value of the camera based on brightness information of the determined area of interest
(Taniguchi: paragraphs [0017], [0119], [0122] and [0147], disclosing that when light exposure is not sufficient an illumination of a divided region of the area surrounding the vehicle can be altered to change a brightness associated with image displayed; Ma: Fig. 1; paragraphs [0041] and [0042], disclosing adjustment of exposure time and gain so as to meet requirements of image brightness);
and
displaying the image to be displayed (Taniguchi: paragraph [0112], disclosing display of images) so that the image is displayed with the exposure value of the camera being based on the brightness information of the area of interest that is different than an area of the image (Govindarao: paragraph [0040], disclosing use of 
The motivation for combining Taniguchi, Ma, and Govandarao has been discussed in connection with claim 1, above.

Regarding claim 15, Taniguchi, Ma, and Govandarao disclose: The method according to claim 13, wherein determining the area of interest comprises determining at least one image among the images around the vehicle obtained by the camera as the determined area of interest to change the exposure value of the plurality of cameras (Taniguchi: Fig. 14, paragraphs [0143] and [0144], disclosing designation of a particular region in which to change the illumination; Fig. 20, disclosing setting of brightness values associated with the divided region fora particular image—e.g., a behind image or side images).

Regarding claim 16, Taniguchi, Ma, and Govandarao disclose: The method according to claim 15, wherein changing the exposure value of the camera comprises applying the exposure value of a reference camera that has obtained the determined area of interest among the plurality of cameras to another camera (Taniguchi: paragraph [0119], disclosing that the determination of whether to apply illumination is based on an average brightness of an acquired image; paragraphs [0153] and [0154], disclosing setting of illumination for each type of vehicle surrounding image—e.g., based on determining whether to apply illumination).

Regarding claim 18, Taniguchi, Ma, and Govandarao disclose: The method according to claim 13, further comprising generating a plurality of output images based on the images around the vehicle (Taniguchi: Fig.
11, disclosing display of multiple images of the views surrounding the vehicle).

claim 19, Taniguchi, Ma, and Govandarao disclose: The method according to claim 18, wherein changing the exposure value of the camera comprises: determining a reference output image among the plurality of output images based on a determined priority (Taniguchi: paragraph [0153], disclosing a type—e.g., reference—of a vehicle surrounding image); and changing the exposure value of the camera based on the brightness information of the determined area corresponding to the reference output image (Taniguchi: paragraph [0154], disclosing illumination parameters being set based on the type—e.g., a reference—of vehicle surrounding image).

Regarding claim 20, Taniguchi, Ma, and Govandarao disclose: The method according to claim 13, further comprising obtaining state information of the vehicle, wherein changing the exposure value of the camera comprises changing the exposure value of the camera based on brightness information of the determined area of interest (Taniguchi: paragraph [0107], disclosing switching of operational modes in accordance with a user operation and a running state of the vehicle; Fig. 1, element 99, disclosing a speed sensor; paragraph [0111], disclosing that a display mode maybe changed when a vehicle running speed is above a threshold; Ma: Fig. 1; paragraphs [0041] and [0042], disclosing adjustment of exposure time and gain so as to meet requirements of image brightness).
The motivation for combining Taniguchi, Ma, and Govandarao has been discussed in connection with claim 1, above.

Regarding claim 21, Taniguchi, Ma, and Govandarao disclose: The vehicle according to claim 1, wherein the processor is configured to execute the algorithm to determine the display mode by choosing a display mode that may include a surround view monitor top view, a blindspot view monitor view, a rear base view, a rear wide view, a front fender view, a foreground view, and a rear mirror view (Taniguchi: paragraph [0112], disclosing several modes of image display including an entire view, a behind view, and a side view).

Regarding claim 22, Taniguchi, Ma, and Govandarao disclose: The vehicle according to claim 1, wherein the processor is configured to execute the algorithm to change an exposure value of the camera based on brightness information by causing an aperture size and a shutter speed of the camera according to the brightness of the image around the vehicle (Taniguchi: paragraph [0076], disclosing control of exposure values based on exposure time—e.g., shutter speed—and aperture).

Regarding claim 23, Taniguchi, Ma, and Govandarao disclose: The vehicle according to claim 1, wherein the determined reference area is based on only a portion of the image (Taniguchi: paragraph [0054], disclosing generation of a composite image based on acquired image data—e.g., from one or more cameras; Ma: Fig. 1; paragraphs [0041] and [0042], disclosing adjustment of exposure time and gain so as to meet requirements of image brightness), the portion being determined based on the user's command (Taniguchi: paragraph [0111], disclosing user selection of displayed image information).
The motivation for combining Taniguchi, Ma, and Govandarao has been discussed in connection with claim 1, above.

Claims 24- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Ma.

Regarding claim 24, Taniguchi and Ma disclose: A method for controlling a vehicle, the method comprising:
obtaining images around the vehicle, the images obtained by at least one camera (Taniguchi: Fig. 2, paragraph [0054], disclosing a plurality of cameras that obtain images of an area surrounding the vehicle);
receiving a user command (Taniguchi: paragraph [0052], disclosing a touch panel that receives user input);
determining a display mode based on the user command, the display mode indicating simultaneous viewing of different views from outside the vehicle (Taniguchi: paragraph [0107], disclosing operation modes set based on a user operation including an image display mode; paragraph [0112], disclosing several modes of image display including an entire view—e.g., a view of simultaneous regions around the vehicle);
determining a reference area in the images around the vehicle, the reference area determined by one of the different views that has a highest priority (Taniguchi: Figs. 8-11, disclosing predetermined areas associated with each display mode; paragraphs [0114] and [0015], disclosing display of different views according to a situation priority such as when checking a clearance or blind spot)…; and
simultaneously displaying the different views indicated by the display mode (Taniguchi: Fig. 1; paragraphs [0051] and [0053], disclosing a display associated with a navigation apparatus that displays the images of the vehicle surroundings; paragraph [0112], disclosing display according to the display mode).
Taniguchi does not explicitly disclose: changing an exposure value of the at least one camera based on brightness information of the determined reference area.
However, May discloses: changing an exposure value of the at least one camera based on brightness information of the determined reference area (Ma: Fig. 1; paragraphs [0041] and [0042], disclosing adjustment of exposure time and gain so as to meet requirements of image brightness).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the exposure determination of Ma in the vehicle of Taniguchi.


Regarding claim 25, Taniguchi and Ma disclose: The method according to claim 24, wherein the at least one camera comprises a plurality of cameras (Taniguchi: Fig. 2, paragraph [0054], disclosing a plurality of cameras that obtain images of an area surrounding the vehicle).

Regarding claim 26, Taniguchi and Ma disclose: The method according to claim 24, wherein the different views comprise views taken from a group consisting off a surround view monitor top view, a blind-pot view monitor view, a rear base view, a rear wide view, a front fender view, a foreground view, and a rear mirror view
(Taniguchi: Figs. 2, 4A, 4B, 7; paragraphs [0103] and [0112] through [0115], disclosing various captured views including a top view, blind-spot view, rear base and wide views, front fender view, foreground view, and rear view).

Regarding claim 27, Taniguchi and Ma disclose: The method according to claim 25, wherein the different views comprise views taken from a group consisting off a surround view monitor top view, a blind-pot view monitor view, a rear base view, a rear wide view, a front fender view, a foreground view, and a rear mirror view
(Taniguchi: Figs. 2, 4A, 4B, 7; paragraphs [0103] and [0112] through [0115], disclosing various captured views including a top view, blind-spot view, rear base and wide views, front fender view, foreground view, and rear view).

	Regarding claim 28, Taniguchi and Ma disclose:  The method according to claim 15, further comprising obtaining state information of the vehicle, wherein changing the exposure value of the camera comprises changing the exposure value of the camera based on the brightness information of the determined area of interest and the state information of the vehicle (Taniguchi: paragraph [0107], disclosing switching of operational modes in accordance with a user operation and a running state of the vehicle; Fig. 1, element 99, disclosing a speed sensor; paragraph [0111], disclosing that a display mode maybe changed when a vehicle running speed is above a threshold; Ma: Fig. 1; paragraphs [0041] and [0042], disclosing adjustment of exposure time and gain so as to meet requirements of image brightness).
The motivation for combining Taniguchi and Ma has been discussed in connection with claim 24, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484